DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 8 the phrase “base support” would be clearer as “base tubular support” and the phrase “at a longitudinal axis” after “fastened” in line 20 should be omitted since it is redundant.  Appropriate correction is required.
Claim 5 is also objected to because of the following informalities:  The phrase “the thrust ring 25 interfaces using teeth with” would be clearer as “the protrusions or teeth of the thrust ring interface with”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the handle having a “screw-shaped rod of a screw gear with a nut” and then discloses “the screw gear nut” making it unclear what the screw gear is intended to encompass especially since the engaging teeth of the claim which is believed to be the gear reference are associated with the nut and the second tubular member not the handle and further the claim discloses that the nut both extends through the edge and is located above the edge which is unclear how both are achieved.  For the purposes of examination, the claim will be interpreted as the handle having a screw-shaped rod that is configured to engage a nut and the screw-shaped rod can extend through the edge of the second tubular support in a direction of the resting point and wherein the nut is configured with teeth that are positioned above the edge of the second tubular support for engaging response teeth of the second tubular support.  
Claim 2 discloses a cover “in a form of carrousel with balls or flower, with a toy suspended on the spinning top” which is unclearly worded since it is unknown how the cover needs to be configured to meet this limitation.  For the purposes of examination, the claim will be interpreted as the spinning top having a rotatable cover with balls suspended from the cover.
Claim 3 recites the limitation "the activation button" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 discloses the handle having a “screw-shaped rod of a screw gear with a nut” making it unclear what the screw gear is intended to encompass since the engaging teeth of the claim which is believed to be the gear reference are associated with the nut and the second tubular member not the handle and further the claim discloses that the nut both extends through the edge and is located above the edge which is unclear how both are achieved.  For the purposes of examination, the claim will be interpreted as the handle having a screw-shaped rod that is configured to engage a nut and the screw-shaped rod can be moved to extend through the edge of the second tubular support in a direction of the resting point and wherein the nut is configured with teeth that are positioned above the edge of the second tubular support for engaging response teeth of the second tubular support.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakin (3498603), Morin (5238440) and Coleman (6530499).  Lakin discloses a spinning top having a base (10) for placing the spinning top on a supporting surface, a bearing structure above the base configured as a platform (30) with mortises (38) in a lower part for receiving a protrusion (64) with a pointed end (64X) that supports a mountable toy (60) for rotation about the pointed end (Figs. 3, 5 & 7), a cover (52) and a handle (47) for imparting rotation to the bearing structure (Fig. 1, column 3 lines 35-37).  Lakin discloses the basic inventive concept, with the exception of the spinning top having the tubular supports for the base and bearing structure, a flat support for the base, a screw-shaped rod and a nut with teeth for engaging teeth of one of the tubular supports for imparting rotation to the bearing structure.  Morin discloses a spinning toy having a base (12) with an external flat support (30) for placing the toy on a supporting surface and a central base tubular support (26) with a point support in the form of a conical element fastened on an edge of the tubular base support and positioned at its longitudinal axis (Fig. 2), a platform bearing structure (32) above the base having a first tubular support coaxial to and external to the base tubular support that includes a recess that corresponds to and receives the conical element to allow rotation of the first tubular support relative to the base tubular support (Fig. 2), a second tubular support (36) with an upper edge covering the first tubular support and located above the edge of the first tubular support (Fig. 2) and a handle (24) for starting rotation of the bearing structure having a screw-shaped rod (54) that extends through an edge of the second tubular member toward the point support and engages a nut (66) positioned at a middle of a height of the spinning top and above the second tubular support edge (Fig. 2).  It would have been obvious to one of ordinary skill in the art to configure the base, handle and bearing structure of Lakin such that the base has a flat external support and central base tubular support, the bearing structure has first and second tubular supports, the handle has a screw rod for engaging a nut to impart rotation to the bearing structure as taught by Morin for the predictable result of configuring components in a known manner for imparting rotational motion since the substitution of known elements to achieve a predictable result has been held to be obvious.  Furthermore, changes in configuration have been held to be an obvious matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Coleman discloses a spinning toy having a handle with a screw-shaped rod (9) configured to engage a nut (41) with teeth (43) positioned above an edge of a tubular support for engaging response teeth (44) in the edge of the tubular support (Figs. 2 & 3).  It would have been obvious to one of ordinary skill in the art to configure the nut and second tubular support of Lakin and Morin with teeth as taught by Coleman for the predictable result of enhancing the engagement between the nut and tubular member so as to improve the ability of the screw-shaped rod to drive rotation of the spinning toy.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakin, Morin and Coleman as applied above and further in view of Paduano (6464555).  Lakin, Morin and Coleman disclose the basic inventive concept with the exception of the cover having balls suspended therefrom.  Paduano discloses a spinning toy having balls (30a-d) suspended therefrom (Fig. 1).  It would have been obvious to one of ordinary skill in the art from the teaching of Paduano to include suspended balls on a spinning toy for the predictable result of enhancing the visual appeal of the toy as it spins.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakin, Morin and Coleman as applied for claim 1 above and further in view of Joslyn (4355481).  Lakin, Morin and Coleman disclose the basic inventive concept with the exception of the first tubular member surrounding the base tubular support.  Joslyn discloses a spinning toy having a base tubular support (47A)  and a first tubular support (45) configured to be coaxial with and surround the base tubular support (Fig. 3).  It would have been obvious to one of ordinary skill in the art to configure the first tubular support to surround the base tubular support since changes in shape and configuration have been held to be an obvious matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Allowable Subject Matter
Claims 3 and 5 would be allowable if rewritten to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents 5314338, 5169354, 3785081 and 3449858.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.H/Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711